Title: From George Washington to Mrs. E. Gravatt, 29 July 1799
From: Washington, George
To: Gravatt, E. (Mrs.)



Madam
Mount Vernon 29th July 1799

I have been honoured—but not so soon as might have been expected from the date—with your favour of the 4th of January

last, and wish, sincerely, that it was in my power to give you a more satisfactory answer than follows.
You will have been informed from the correspondence with Mrs Montagu, with which you seem to be acquainted, that the Mortgage of Lands, &ca given by Colo. George Mercer to Mr Gravatt & Miss Wroughton, or the Power of Attorney to sell the same was contested by the Mortgagees of the same property in this Country, under an authority vested by him, to his brother James Mercer; and that it was necessary to institute a suit in our High Court of Chancery before any ulterior measures could be pursued ⟨with res⟩pect to either of the Powers. The result of which was a Decretal order to sell the Estate subject to a final decree, with respect to the different claimants.
This was accordingly done (on twelve months credit, agreeably thereto) in November 1774, and Bonds, with security, taken for payment of the purchase money. Before these became due, on Novr 1775, the dispute between this Country & Great Britain became serious. In May, I was sent by the State of Virginia as one of its delegates to Congress; and by Congress to command the Armies of the United States the June following. Clearly forseeing that this dispute was not likely to terminate shortly, I wrote to Colo. Tayloe (the other acting Attorney) & before the Bonds became due, desiring him to collect, & deposit the money agreeably to the Decree of the Court, as I cd render no further assistance, and would not be responsible for any proceedings thereafter.
The view I had taken of the dispute was confirmed by the event; and excepting the short period of the Siege of York, I was upwards of eight years absent from this State suffering material wrongs in my own private concerns, because I could bestow no attention on them, which I mention, merely as an evidence of my incapacity to attend to those of others.
The deranged state into which the War had thrown matters in this Country, and the shutting up our Courts of Justice for a while, suspended all kinds of business the first years of it; and Colo. Tayloe’s death happening soon after I was much pressed by the Claimants on Colo. Mercer’s Estate in this Country, but always refused, to renew my Agency in that concern. In consequence of which, Colo. John Francis Mercer, another brother of Colo. George Mercer, having a large claim on his estate, applied for, and obtained a decree of the same Court of Chancery, to receive all

the monies due on the Sales—subject, as in the former case, to the final decision of the Chancellor.
This statement is given from Memory—all the papers relative to the business having passed from me in consequence of the above decree—but I believe it may be depended upon as substantially accurate. What the present Agent has done—or how the matter now stands, is unknown to me. He has removed from Virginia into Maryland, and resides near Annapolis; and is a Gentleman of property.
With respect to the advance of Six thousand pounds on Land belonging to Colo. George Mercer, situated on the River Ohio, I can say nothing; because the subject is now, unconnected entirely with the business on which I was formerly concerned. Colo. Mercer has or had, some very valuable Lands in that Region; but in whose possession they are now, or under what predicament they may be found, I know not.
I wish it had been in my power to have answered your letter more satisfactorily but my public duties compelled me to relinquish the trust, with which I was vested at the commencement of our revolution. It was placed in the hands of the Gentleman whose name I have given you, two or three years before the close of it and my own ⟨business have⟩ been so much deranged by an absence ⟨illegible⟩ short intervals) of twenty five years from home, as to require all my attention to recover ⟨illegible⟩ I have the honor to be, Madam Your Most Obedt Hble Servt

Go: Washington

